DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5, 15, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/06/2021. The traversal is on the ground(s) that there would be no search burden.  This is not found persuasive because the species exhibit mutually exclusive characteristics and would require search utilizing differing text search strategies and/or search in differing subclasses.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection portion includes at least three bolt receiving holes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 utilizes the term “similar” rendering the claim indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11, 13-14, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duppong (US 10,968,039).
Regarding claims 1, 13, 17, Duppong (hereafter “D1”) discloses a storage system (shelving system of figure 3), comprising: a first and a second horizontal support beam (120), each having a concave inner surface facing the concave inner surface of the other support beam (figure 5); a plurality of support members (support channels 160) coupled to the support beams (nut/bolt 182 secures support member to beam – col. 10, lines 10-16), perpendicular to the support beams and extending from the first support beam to the second support beam 
Regarding claim 2, D1 discloses wherein a bolt (182) extends through the first support beam, the first edge and the connection portion, in that order, with the head of the bolt outside the support beam (figure 10).
Regarding claim 3, D1 discloses wherein the deck (146) is formed of a plurality of lower rods (152) perpendicular to the support members and a plurality of upper rods (150), on the lower rods, perpendicular to the lower rods, the upper rods extending downward at the first and second edges (figure 10).
Regarding claim 9, D1 discloses wherein the support beams (120) are C-beams having an inner facing concave surface defined by a top flange (134), a vertical wall (132) and a bottom 
Regarding claim 11, D1 discloses wherein the central section has a uniform cross section (figures 7, 10).
Regarding claim 14, D1 discloses wherein rods are formed of steel (col. 8, lines 1-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppong (US 10,968,039).
Regarding claim 10, D1 does not specifically state wherein the deck structure has a width in the direction from the first to the second support beam of at least 40 inches.
It would have been obvious to one of ordinary skill in the art at the time of filing to select an optimal range of width of the deck structure including more than 40 inches for the intended purpose of industrial rack supports.

Claims 6-7, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppong (US 10,968,039) in view of Lawson et al. (US 8,443,992).

Lawson et al. (hereafter “D2”) discloses s storage system (rack of figure 1), comprising: a structural support member (cross bar 16) having a central section (main portion of bar 16 including 28, 24), having a first end (at left end at 26) and a second end (at right end at 26); a connection portion (at tabs 30 and adjacent portion of 28) secured to the first and second ends (via 28/24), the connection portion having a flat attachment surface (tab 30) perpendicular to the axis of the central portion and adapted to be attached to a horizontal support beam (14 – col. 4, lines 1-4); the central section having an L-shaped cross section (figure 2), with a top wall (24) extending horizontally from a vertex and a side wall (28) extending vertically from the vertex at a right angle to the top wall.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the support members of D2 with the device of D1 as an alternative support member able to be used in differing spaces than that of D1 such as wherein the top flange (24) could be fit to extend between columns (112 – D1).
Regarding claim 7, D2 discloses the connection portion (end portion 28 and tabs 30) comprises an L-shaped metal piece joined to the central portion (figure 2).
Regarding claim 16, D1 discloses construction from steel.  When utilizing the support members of D2 with the device of D1 it would have been obvious to one of ordinary skill in the art at the time of filing to utilize steel construction. 
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppong (US 10,968,039) in view of Apostolopoulos et al. (US 8,123,001).
D1 does not disclose wherein the connection portion includes at least 3 bolt receiving holes, each a different distance below the load bearing surface. 
Apostolopoulos et al. (hereafter “D3”) discloses a support beam (26) to channel connection comprising three connection holes (at 66/68) at differing heights (figure 5; col. 5, lines 45-59).
It would have been obvious to one of ordinary skill in the art to provide three connection holes in the end flange of support member of D1, as suggested by D3, for the purpose of a more secure connection.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 8,443,992).
Regarding claim 20, D2 discloses s storage system (rack of figure 1), comprising: a structural support member (cross bar 16) having a central section (main portion of bar 16 including 28, 24), having a first end (at left end at 26) and a second end (at right end at 26); an attachment portion (at tabs 30 and adjacent portion of 28) secured to the first and second ends (via 28/24), the attachment portion having a flat attachment surface (tab 30) perpendicular to .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631